UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-6752



KEITH D. WILSON,

                Petitioner - Appellant,

          v.


DON WOOD, Superintendent;         THEODIS   BECK,   Secretary   of
Corrections,

                Respondents - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:06-cv-00408-WO-WWD)


Submitted:   September 16, 2008          Decided:   September 22, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Keith D. Wilson, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith D. Wilson seeks to appeal the district court’s

order   denying    his     second   Fed.   R.   Civ.    P.    60(b)   motion    for

reconsideration of the district court’s order denying relief on his

28 U.S.C. § 2254 (2000) petition.                The notice of appeal was

received in the district court shortly after expiration of the

appeal period.       Because Wilson is incarcerated, the notice is

considered filed as of the date it was properly delivered to prison

officials for mailing to the court.                  Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266 (1988).            The record is ambiguous as

to when Wilson gave the notice of appeal to prison officials for

mailing.    Accordingly, we remand the case for the limited purpose

of allowing the district court to obtain this information from the

parties and to determine whether the filing was timely under Fed.

R.   App.   P.   4(c)(1)    and     Houston     v.    Lack.     The   record,    as

supplemented, will then be returned to this court for further

consideration.

                                                                        REMANDED




                                       2